                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


LUCINDA BEADLE, Personal
Representative of the Estate of Daniel
A. Elrod, Deceased;                                              8:18CV82

                        Plaintiff,
                                                                  ORDER
       vs.

THE CITY OF OMAHA, a political
subdivision of the State of Nebraska;
and DOES 1 THROUGH 25, inclusive;

                        Defendants.


      This matter is before the Court on its own motion.

      Pursuant to the Memorandum and Order dated January 15, 2019, ECF No. 41,

Plaintiff was directed to show cause on or before February 1, 2019, why all claims against

Defendants Does 1 through 25 should not be dismissed pursuant to Federal Rule of Civil

Procedure 4(m) for lack of service of process. Because Plaintiff has not shown good

cause, all claims against Defendants Does 1 through 25 are dismissed without prejudice.

Fed. R. Civ. P. 4(m).

      IT IS ORDERED that all claims against Defendants Does 1 through 25 are

dismissed without prejudice, and the Clerk will amend the caption accordingly.

      Dated this 14th day of March 2019.


                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge
